Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 15, 2007, by
and between Stereotaxis, Inc., a Delaware corporation (the “Company”), and the
investors executing the signature page attached hereto (each an “Investor” and
collectively the “Investors”).

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) a Registration Statement (as defined below) relating to the offer
and sale from time to time of the Company’s securities, including shares of its
Common Stock, $0.001 par value (“Common Stock”);

WHEREAS, the Company is offering for sale shares of Common Stock (the “Offered
Shares”) to the Investors pursuant to the Registration Statement; and

WHEREAS, each Investor, severally and not jointly, desires to purchase from the
Company Offered Shares on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

1. Definitions. As used herein, the following terms have the meanings indicated:

“Person” shall mean any individual, partnership, limited liability company,
joint venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Prospectus” shall mean the prospectus forming a part of the Second Registration
Statement (as defined below) and the prospectus supplement relating to the
Offered Shares in the form filed pursuant to Rule 424(b) under the Securities
Act, as amended (the “Securities Act”), as may be further amended or
supplemented prior to the execution of this Agreement, and shall include all
information and documents incorporated by reference in such prospectus. Pursuant
to Rule 429 under the Securities Act of 1933, as amended, the prospectus
contained in the Second Registration Statement will be used in connection with
First Registration Statement (as defined below).

“Registration Statement” shall mean, collectively (1) the registration statement
on Form S-3 (File No. 333-137007) (the “Second Registration Statement”),
including a prospectus contained therein, which was declared effective by the
Commission on September 7, 2006, and (2) the registration statement on Form S-3
(File No. 333-129629) (the “First Registration Statement”), relating to the
offer and sale of certain of the Company’s Common Stock. The Second Registration
Statement also constituted a Post-Effective Amendment No. 1 to the First
Registration Statement, and such amendment became effective concurrently with
the effectiveness of the Second Registration Statement.



--------------------------------------------------------------------------------

References herein to the term “Registration Statement” as of any date shall mean
such effective registration statement, as amended or supplemented to such date,
including all information and documents incorporated by reference therein.

2. Purchase of Common Stock. Subject and pursuant to the terms and conditions
set forth in this Agreement, the Company agrees that it will issue and sell to
each Investor, and each Investor, severally and not jointly, agrees that it will
purchase from the Company, the number of Offered Shares set forth on Schedule I
attached hereto (the “Investor Shares”). The aggregate purchase price for the
Investor Shares (the “Aggregate Purchase Price”) and the purchase price per
Investor Share is set forth on Schedule I hereto. The closing of the purchase
and sale of the Investor Shares shall take place at the offices of Bryan Cave
LLP located at One Metropolitan Square, 211 North Broadway, Suite 3600, St.
Louis, Missouri at 10:00 A.M. on March 19, 2007 or such other date or time as
the parties may agree upon (the “Closing”).

3. Deliveries at Closing.

(a) Deliveries by the Investor. At the Closing, each Investor shall deliver to
the Company the Aggregate Purchase Price by wire transfer of immediately
available funds to an account to be designated in writing by the Company
separately, which funds will be delivered to the Company in consideration of the
Investor Shares issued at the Closing.

(b) Deliveries by the Company. At the Closing, the Company shall cause its
transfer agent to deliver to each Investor, via electronic book-entry, the
applicable Investor Shares listed next to such Investor on Schedule I.

4. Representations, Warranties, Covenants and Agreements.

(a) Investor Representations, Warranties and Covenants. Each Investor, severally
and not jointly, represents, warrants and agrees as follows:

(1) (i) Investor has full right, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and (ii) this Agreement constitutes a valid and binding
obligation of such Investor enforceable against such Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(2) Investor has received copies of the Registration Statement and the
Prospectus, including all documents and information incorporated by reference
therein and amendments thereto, and understands that no Person has been
authorized to give any information or to make any representations that were not
contained in the Registration Statement and the Prospectus, and Investor has not
relied on any such other information or representations in making a decision to
purchase the Investor Shares. Investor, in connection with its decision to
purchase Offered Shares, relied only upon the Registration Statement, the
Prospectus and the representations and warranties of the Company contained
herein.

 

2



--------------------------------------------------------------------------------

(3) Investor acknowledges that it has sole responsibility for its own due
diligence investigation and its own investment decision, and that in connection
with its investigation of the accuracy of the information contained or
incorporated by reference in the Registration Statement and the Prospectus and
its investment decision, Investor has not relied on any representation or
information not set forth in this Agreement, the Registration Statement or the
Prospectus.

(4) Investor acknowledges, represents and agrees that no action has been or will
be taken in any jurisdiction outside the United States by the Company that would
permit an offering of the Offered Shares, or possession or distribution of
offering materials in connection with the issue of the Investor Shares in any
jurisdiction outside the United States where action for that purpose is
required.

(5) Such Investor understands that nothing in this Agreement or any other
materials presented to such Investor in connection with the purchase and sale of
the Offered Shares constitutes legal, tax or investment advice. Such Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Offered Shares.

(6) From and after the date Investor received any information about the
existence of this offering, Investor has not offered, pledged, sold, contracted
to sell, sold any option or contract to purchase, purchased any option or
contract to sell, granted any option, right or warrant to purchase, loaned, or
otherwise transferred or disposed of, directly or indirectly, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, entered into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock, or directly or indirectly, through related parties, affiliates
or otherwise sold “short” or “short against the box” (as those terms are
generally understood) any equity security of the Company. Investor covenants
that it will not, nor will it authorize or permit any Person acting on its
behalf to, engage in any such transactions until following the Closing.

(b) Company Representations, Warranties and Covenants. The Company hereby
represents, warrants and agrees as follows:

(1) The Company has been duly incorporated and has a valid existence and the
authorization to transact business as a corporation under the laws of the State
of Delaware, with corporate power and authority to own its properties and
conduct its business as described in the Prospectus.

(2) The execution, delivery and performance of this Agreement by the Company and
the consummation of the transactions contemplated hereby are within the
corporate powers of the Company and have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement, when duly
executed and delivered by the parties hereto, will constitute a valid and
legally binding instrument of the Company enforceable in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

3



--------------------------------------------------------------------------------

(3) The Investor Shares have been duly authorized by the Company, and when
issued and delivered by the Company against payment therefor as contemplated by
this Agreement, the Investor Shares will be validly issued, fully paid and
nonassessable, and will conform to the description of the Common Stock contained
in the Prospectus.

(4) The Company meets the requirements for the use of Form S-3 under the
Securities Act for the primary issuance of securities. The Registration
Statement has been declared effective by the Commission and at the time it
became effective, and as of the date hereof, the Registration Statement complied
and complies with Rule 415 under the Securities Act. No stop order suspending
the effectiveness of the Registration Statement has been issued and no
proceeding for that purpose has been initiated or, to the Company’s knowledge,
threatened by the Commission. On the effective date of the Registration
Statement, the Registration Statement complied, on the date of the Prospectus,
the Prospectus will comply, and at the date of the Closing, the Registration
Statement and the Prospectus will comply, in all material respects with the
applicable provisions of the Securities Act and the applicable rules and
regulations of the Commission thereunder; on the effective date of the
Registration Statement, the Registration Statement did not, on the date of the
Prospectus, the Prospectus will not, and at the date of the Closing, the
Registration Statement and the Prospectus, will not, contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made (with respect to the Prospectus), not
misleading; and when filed with the Commission, the documents incorporated by
reference in the Registration Statement and the Prospectus, complied or will
comply in all material respects with the applicable provisions of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the applicable rules
and regulations of the Commission thereunder.

5. Miscellaneous.

(a) Fees and Expenses. Each of the parties hereto shall be responsible for their
own expenses incurred in connection with the transactions contemplated hereby.
There is no broker, finder or other party that is entitled to receive from the
Company or any Investor any brokerage or finder’s fee or other fee or commission
as a result of any transactions contemplated by this Agreement.

(b) Binding Agreement; Assignment. This Agreement shall be binding upon, and
shall inure solely to the benefit of, each of the parties hereto, and each of
their respective heirs, executors, administrators, successors and permitted
assigns, and no other Person shall acquire or have any right under or by virtue
of this Agreement. The Investors may not assign any of these rights or
obligations hereunder to any other Person without the prior written consent of
the Company.

(c) Entire Agreement. This Agreement, including Schedule I hereto, constitutes
the entire understanding between the parties hereto with respect to the subject
matter hereof and may be amended only by written execution by each of the
parties hereto. Upon execution by the Company and the Investors, this Agreement
shall be binding on each of the parties hereto.

 

4



--------------------------------------------------------------------------------

(d) Consent To Jurisdiction. THIS AGREEMENT SHALL BE ENFORCED, GOVERNED AND
CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PRINCIPLES.

(e) Titles. The titles and subtitles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

(f) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Investors.

(g) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

(h) Notices. All notices, requests, consents and other communication hereunder
shall be in writing, shall be mailed by first class registered or certified
mail, or nationally recognized overnight express courier postage prepaid, and
shall be deemed given when so mailed and shall be delivered as addressed as
follows:

if to the Company, to:

Stereotaxis, Inc.

4320 Forest Park Avenue

Suite 100

St. Louis, Missouri 63108

Attn: Chief Financial Officer

with a copy mailed to:

Bryan Cave LLP

One Metropolitan Square

211 North Broadway, Suite 3600

St. Louis, Missouri 63102

Attn: Robert J. Endicott

or to such other Person at such other place as the Company shall designate to
the Investors in writing; and if to the Investors, at the addresses as set forth
on the signature page of this Agreement, or at such other address or addresses
as may have been furnished to the Company in writing.

 

5



--------------------------------------------------------------------------------

(i) Counterparts. This Agreement maybe executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Facsimile signatures shall be effective
as original signatures.

(j) Entire Agreement. This Agreement and the other documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Stereotaxis, Inc. By:   /s/ James M. Stolze   Name:   James M. Stolze   Title:  
Vice President and Chief Financial Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR INVESTORS FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Federated Kaufmann Fund   (a portfolio of Federated Equity Funds) By:   /s/ Hans
P. Utsch       Name:   Hans P. Utsch       Title:   Vice President, Federated
Global Investment Mgmt, as attorney-in-fact for Federated Kaufmann Fund, a
portfolio of Federated Equity Funds   Address: [Omitted]   Tax ID#   [Omitted]
Federated Kaufmann Fund II   (a portfolio of Federated Insurance Series) By:  
/s/ Aash Shah       Name:   Aash Shah       Title:   Vice President, Federated
Global Investment Mgmt, as attorney-in-fact for Federated Kaufmann Fund II, a
portfolio of Federated Insurance Series.   Address: [Omitted]   Tax ID#  
[Omitted]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

TimesSquare Capital Management, LLC By:   /s/ Grant E. Babyak       Name:  
Grant E. Babyak       Title:   CEO, Managing Director   Address: [Omitted]  
Tax ID#   [Omitted]

 

9